DETAILED ACTION
Claims 22-41 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
This action is responsive to the following communication: corresponding claims filed on 06-26-2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-26-2019 and 01-16-2020 comply with the provisions of 37 CFR 1.97

Continuation Application
This application discloses and claims only subject matter disclosed in prior Application No. 15/261,293 filed September 09, 2016, and names an inventor or inventors named in the prior application.  Accordingly, this application constitutes a continuation claiming benefit of the filing date of September 09, 2016 which is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. under 35 U.S.C. 120 (continuation) is acknowledged. 
However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and/or 120 as follows: 

The disclosure of the prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this instant application. In particular, the priority applications cited above does not disclose the following:
i)  the number of nonresponsive POE devices is at least equal to a predetermined number;
ii) nonresponsive POE device is less than a predetermined number;
iii) wherein the predetermined number is greater than one.  
iii)  wherein the predetermined number is a percentage based on the total number of POE devices compared to the total number of nonresponsive POE devices.  
iv) wherein the total number of POE devices and the total number of nonresponsive POE devices is determined for each network switch.  
v) each DVR is connected to a plurality of network switches. 
vi) modifying at least one digital video recorder (DVR) to control an application programming interface (API) of a network switch.
vii) network switch to power cycle the ports on the at least one network switch.



Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim Analysis
Claims 22-41 of the instant application are rejected under the judicially created doctrine of nonstatutory double patenting over claims 1-18 of U.S. Patent No. 10,379,588 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent and Claim 22-41 of Application 16/453,577.
 Although the claims at issue are not identical, they are not patentably distinct from each other because as illustrated by the table below, each feature claimed is directly 
Claim 32 is directed to similar features recited in claim 22, thus the same rational already presented for claim 22 applies.

Application 16/453,546
Patent No. 10,379,588
Instant Application  16/453,577
Claim 22
a) monitoring a plurality of POE devices with a digital video recorder (DVR) 

b) detecting with the DVR all nonresponsive POE devices connected to the network switch


c) automatically utilizing with the DVR to instruct the API of the network switch to power cycle the entire network switch when the number of nonresponsive POE devices is at least equal to a predetermined number.

a) a monitoring a plurality of POE devices with a digital video recorder 

b) detecting with the DVR all nonresponsive POE devices connected to the network switch


c) automatically determining, with the DVR, the number of POE devices that are 
nonresponsive;  automatically utilizing the DVR to instruct the API of the network switch to power cycle the ports on the network switch corresponding to 

automatically utilizing with the DVR to instruct the API of the 
network switch to power cycle the entire network switch when the number of 
nonresponsive POE devices is at least equal to the predetermined number.

a) A method of power over Ethernet (POE) device control, the method 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24, 32, 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 22 and 32 recites the limitation "the number" in line 9 and line 10, respectively.  Claim 22 also recited the limitation “the entire” in lines 14-15. There is insufficient antecedent basis for this limitation in the claim.
Claims 24, and 34, recited “each DVR is connected to a plurality of network switches”. However, Fig. 1 illustrates that each DVR is connected to a single switch. Therefore, it is unclear whether the “s” is a typo or not. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0232764 of Galvin et al. in view of U.S. Publication No. 2004/0136388 of Schaff et al. and further view of U.S. Publication No. 2016/0072924 of Jaber et al.

As per claims 22, 32, Galvin et al. discloses a method of power over Ethernet (POE) device control, the method comprising: 
modifying at least one digital video recorder (DVR) (inter alia: configure media record with video parameters (Fig 25) to control an application programming interface (API) (API, software; ¶ 0118) of a network switch; (“reboot camera by toggling PoE power to camera” ( ¶ 0112) which means boot control is send from a client station to the IP enabled security device through switch 45 (Fig 3) Furthermore, custom switch manager is configured to reboot or reset credential to the switch (Fig 28)
monitoring a plurality of POE devices, (IP enabled security devices 1-8 ; Fig 2)   wherein the at least one DVR (network video recorder; Fig 2) is connected to at least one network switch (router 7/switch 45 illustrated by Fig 2 and Fig 3, respectively ) and each network switch is connected to a set of the plurality of POE devices, (router 7/switch 45 connected to IP enabled security devices 1-8; Figs. 2-3)

automatically1 instructing the API of the at least one network switch to power cycle the ports on corresponding to the POE devices when the number of POE devices is less than a predetermined number, wherein the predetermined number is greater than one; and (inter alia: Figures 31-32 illustrates a number of server switches each comprising a number of security devices. According to ¶ [0112] the system is configured to “reboot camera by toggling PoE power to camera”. Therefore, to a PHOSITA this means that power is cycled to the port which the camera is interfacing with the server switch. Furthermore, Fig. 28 illustrates that a custom switch manager is configured to reboot the switch in its entirety, therefore, at least one port in the network switch is power cycled.)
automatically instructing the API of the at least one network switch to power cycle the entire at least one network switch when the number of POE devices is at least equal to the predetermined number. (inter alia: Figures 31-32 illustrates a number of server switches each comprising a number of security devices. According to ¶ [0112] the system is configured to “reboot camera by toggling PoE power to camera”. Therefore, to a PHOSITA this means that power is cycled to the port which the camera is interfacing with the server switch. Furthermore, Fig. 28 illustrates that a custom switch manager is configured to reboot the switch in its entirety, therefore, at least one port in the network switch is power cycled.)

Galvin does not distinctly disclose the following: 

automatically determining the number of POE devices that are nonresponsive;
automatically to power cycle when the number of nonresponsive POE devices is at least equal to the predetermined number. 
However, Schaff et al. discloses the following:
detecting all nonresponsive POE devices connected to the network switch; (inter alia: Schaff et al. states that “Several software watchdogs have been implemented to detect application lockup on the recorder” that responsible for detecting camera “hangs”; ¶ [0058] )
automatically determining the number of POE devices that are nonresponsive; (inter alia: Schaff et al. states that “Several software watchdogs have been implemented to detect application lockup on the recorder” that responsible for detecting camera “hangs”; ¶ [0058] Therefore, for a PHOSITA, these teachings mean that  any of the POE devices disclosed in Figs 1, 2 may have the power cycled due to hangs, which similar to a number of POE devices claimed.)
automatically2 instructing the at least one network switch to power cycle the ports on the at least one network switch corresponding to the nonresponsive POE devices when the number of nonresponsive POE devices is less than a predetermined number, wherein the predetermined number is greater than one; and (inter alia; ( ¶ [0058] states that “if a camera hangs the system will turn it off-line temporarily and then retry it periodically to bring it "back to life” . Moreover, Schaff further states that “cycled power” switch, router, IP video servers and IP cameras”; claims 3-5) Therefore, for a PHOSITA, these teachings mean that  any of the POE devices (e.g., Plural) disclosed in Figs 1, 2 may have the power cycled due to hangs, which similar to the claimed predetermined  of POE devices being greater than one . 
automatically instructing to power cycle when the number of nonresponsive POE devices is at least equal to the predetermined number. (inter alia; ( ¶ [0058] states that “if a camera hangs the system will turn it off-line temporarily and then retry it periodically to bring it "back to life” . Moreover, Schaff further states that “cycled power” may be done on any of  “remote network infrastructure” disclosed in Fig 1, and in particular at least one “switch, router, IP video servers and IP cameras”; claims 3-5) Therefore, for a PHOSITA, these teachings mean that  any of the POE devices (e.g., Plural) disclosed in Figs 1, 2 may have the power cycled due to hangs, which similar to the claimed predetermined  of POE devices being greater than one .
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Galvin et al. and Schaff et al. because, both references are in the same field of endeavor. Schaff’s teaching of power cycling devices due to system issues would enhance Galvin's system by allowing resetting them and thus enhancing system up times.
Galvin as modified does distinctly disclose where the claimed expression directed to “ports” is more narrowly construed as comprising power cycling as part of a group selection of POE devices.
However, Jaber et al. discloses that. In particular, Jasper discloses the following:

detecting all POE devices connected to the network switch; (inter alia:POE group; Fig 5)
instructing the at least one network switch to power cycle the ports on the at least one network switch corresponding to the POE devices when the number of POE devices is less than a predetermined number, wherein the predetermined number is greater than one; and (inter alia: Figure 5 illustrates how a POE group and router group of devices can be monitored have the “power cycled” ¶ [Fig 5, 0012, 0017, 0026] )
 instructing the API of the at least one network switch to power cycle the entire at least one network switch when the number of POE devices is at least equal to the predetermined number; (inter alia: Figure 5 illustrates how a POE group and router group of devices can be monitored have the “power cycled” ¶ [Fig 5, 0012, 0017, 0026] )
 instructing to power cycle when the number of nonresponsive POE devices is at least equal to the predetermined number. (inter alia: Figure 5 illustrates how a POE group and router group of devices can be monitored have the “power cycled” ¶ [Fig 5, 0012, 0017, 0026] )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Galvin as modified and Jaber et al. because all references are in the same field of endeavor. Jaber’s teaching of selectively power cycling groups of various devices would enhance Galvin's as modified system by cycling power to devices more quickly as part of a group during events, thus expediting these device to up and running state more quickly.  

As per claims 23, 33, Galvin as modified discloses wherein each DVR is connected to a single network switch. (Galvin; network recorder is connected to switch/router; Figs 2-3), (Schaff et al.; network video recorder to access point/switch/ router; Fig 1)
As per claims 24, 34, Galvin as modified discloses, wherein each DVR is connected to a plurality of network switches. (Galvin; network recorder is connected to switch and router; Fig 3) (Schaff et al.; network video recorder to access point/switch/ and router; Fig 1)
As per claims 25, 35, Galvin as modified discloses wherein the plurality of POE devices and the DVR are wired or wirelessly connected to the network switch;  (Galvin; [0041] FIG. 9 is a block diagram of a fourth exemplary embodiment of the network video recorder enabling wired and wireless Ethernet connectivity to security devices), (Schaff et al.;IP cameras are wither wired and wireless; Fig 1)

As per claims 26, 36, Galvin as modified discloses wherein the plurality of POE devices are internet protocol (IP) cameras. (Galvin; Figs 2-3),  (Schaff et al.; IP cameras; Fig 1)

As per claims 27, 37, Galvin as modified discloses wherein the DVR performs the monitoring of the plurality of POE devices, performs the detecting of nonresponsive POE devices, and performs the instructing the API of the network switches. (inter alia: Jaber et al.; Figure 5 illustrates how a POE group and router group of devices can be s”; claims 3-5) , (inter alia: Figures 31-32 illustrates a number of server switches each comprising a number of security devices. According to ¶ [0112] the system is configured to “reboot camera by toggling PoE power to camera”. Therefore, to a PHOSITA this means that power is cycled to the port which the camera is interfacing with the server switch. Furthermore, Fig. 28 illustrates that a custom switch manager is configured to reboot the switch in its entirety, therefore, at least one port in the network switch is power cycled.)
As per claims 28, 38, Galvin as modified discloses wherein the remote monitor performs the monitoring of the plurality of POE devices, (Galvin; Ip client station/client station remote; Figs 3, Fig 2), (Schaff;. Viewing station; Figs 1-2)
performs the detecting of nonresponsive POE devices, and instructs the DVR to perform the instructing the API of the network switches.  (inter alia: Jaber et al.; Figure 5 illustrates how a POE group and router group of devices can be monitored have the “power cycled” ¶ [0012, 0017, 0026] For example, Fig 5 illustrates a group of total available ports where only the highlighted groups are being cycled with power which is camera hangs the system will turn it off-line temporarily and then retry it periodically to bring it "back to life” . Moreover, Schaff further states that “cycled power” may be done on any of  “remote network infrastructure” disclosed in Fig 1, and in particular at least one “switch, router, IP video servers and IP cameras”; claims 3-5), (inter alia: Galvin Figures 31-32 illustrates a number of server switches each comprising a number of security devices. According to ¶ [0112] the system is configured to “reboot camera by toggling PoE power to camera”. Furthermore, Fig. 28 illustrates that a custom switch manager is configured to reboot the switch in its entirety, therefore, at least one port in the network switch is power cycled.)

As per claims 29, 39, Galvin as modified discloses wherein the predetermined number is a percentage based on the total number of POE devices compared to the total number of nonresponsive POE devices. (inter alia: Jaber et al.; Figure 5 illustrates how a POE group and router group of devices can be monitored have the “power cycled” ¶ [0012, 0017, 0026] For example, Fig 5 illustrates a group of total available ports where only the highlighted groups are being cycled with power which is less than the number of total ports,  (inter alia; Schaff et al. ; ¶ [0058] states that “if a camera hangs the system will turn it off-line temporarily and then retry it periodically to bring it "back to life” . Moreover, Schaff further states that “cycled power” may be done on any of  “remote network infrastructure” disclosed in Fig 1, and in particular at least one “switch, router, IP video servers and IP cameras”; claims 3-5), (inter alia: Galvin Figures 31-32 illustrates a number of server switches each comprising a number of security 
Therefore, for a PHOSITA, the teaching directed to Schaff means that POE devices that experience a hang would be cycled with power among the many POE device. Stated differently, it is the ratio of POE devices power cycled due to a hang over those POE devices that do not experience a hang. Similarly, same rationale would be apply to Galvin and Jasper.

As per claims 30, 40, Galvin as modified discloses wherein the predetermined number is determined for each network switch, further wherein the total number of POE devices and the total number of nonresponsive POE devices is determined for each network switch. . [Jaber et al. states that “the devices may include routers, access points, controllers, and power devices such as power distributions units (PDUs) and power-over-ethernet (PoE) switches.  Power devices generally have multiple ports that they may route power to.  Consequently, each port of the power device may be controlled in the virtualization.  In an exemplary embodiment, instead of power cycling an entire PDU, a user may choose to only power cycle one port of the PDU, thereby power cycling the device attached to that port.  Power cycling refers to the concept of turning power off and then back on to effectively reset, restart, or reboot a device.  Power cycling may also refer to powering a device on or off, and the powering on doesn't have to be immediately after the powering off.  In some embodiments, a user multiple ports across multiple devices of different types.  In other embodiments, the user may choose to power cycle the device itself ¶ 0017. Power cycling a router group is further illustrated by Fig 5) (inter alia: Galvin Figures 31-32 illustrates a number of server switches each comprising a number of security devices. According to ¶ [0112] the system is configured to “reboot camera by toggling PoE power to camera”. Furthermore, Fig. 28 illustrates that a custom switch manager is configured to reboot the switch in its entirety, therefore, at least one port in the network switch is power cycled.), (inter alia; Schaff et al. ; ¶ [0058] states that “if a camera hangs the system will turn it off-line temporarily and then retry it periodically to bring it "back to life” . Moreover, Schaff further states that “cycled power” may be done on any of  “remote network infrastructure” disclosed in Fig 1, and in particular at least one “switch, router, IP video servers and IP cameras”; claims 3-5),

As per claims 31, 41, Galvin as modified discloses wherein the predetermined number is determined for the system as a whole, further wherein the API of all network switches will be instructed to power cycle each network switch when the number of nonresponsive POE devices is at least equal to the predetermined number. [Jaber et al. states that “the devices may include routers, access points, controllers, and power devices such as power distributions units (PDUs) and power-over-ethernet (PoE) switches.  Power devices generally have multiple ports that they may route power to.  Consequently, each port of the power device may be controlled in the virtualization.  In an exemplary embodiment, instead of power cycling an entire PDU, a user may choose to only power cycle one port of the PDU, thereby power cycling the device attached to Power cycling refers to the concept of turning power off and then back on to effectively reset, restart, or reboot a device.  Power cycling may also refer to powering a device on or off, and the powering on doesn't have to be immediately after the powering off.  In some embodiments, a user may choose to power cycle multiple ports across multiple devices of different types.  In other embodiments, the user may choose to power cycle the device itself ¶ 0017. Power cycling a router group is further illustrated by Fig 5) (inter alia: Galvin Figures 31-32 illustrates a number of server switches each comprising a number of security devices. According to ¶ [0112] the system is configured to “reboot camera by toggling PoE power to camera”. Furthermore, Fig. 28 illustrates that a custom switch manager is configured to reboot the switch in its entirety, therefore, at least one port in the network switch is power cycled.), (inter alia; Schaff et al. ; ¶ [0058] states that “if a camera hangs the system will turn it off-line temporarily and then retry it periodically to bring it "back to life” . Moreover, Schaff further states that “cycled power” may be done on any of  “remote network infrastructure” disclosed in Fig 1, and in particular at least one “switch, router, IP video servers and IP cameras”; claims 3-5),


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner

Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claims directed to the term “automatic” are claimed broadly which does not distinguish over the Galvin;  In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)
        2 Schaff et al. discloses watchdog software for detecting camera hangs and then power cycling, which means non-human instruction. Therefore, it follows that Schaff et al. discloses the claimed term automatically.